DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-3, 5-13, and 15-20 remain pending. 
(b) Claims 4 and 14 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 01/06/2021 has been entered.

Response to Amendments
The Examiner accepts the amendments received on 01/06/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 2, 5-9, 11-12, and 15-19.

Response to Arguments
The Applicant’s arguments filed on 09/18/2019, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 6 of the Arguments/Remarks, the Applicant asserts the cited prior art references (i.e., Kim and An) “fail to teach or suggest at least a determination of ‘adjust[ing] control settings for the vehicle based on (1) respective current values for the control settings, (2) operational parameters that provides respective physical measurements of the vehicle, and (3) the constraints determined based on the physical measurement of the road feature at the location,’ as recited in the independent claims.”
The Examiner respectfully disagrees. The Examiner finds Kim teaches determining from data collected from sensors (i.e., physical measurements) the current state of the vehicle and determining if the current state of the vehicle needs adjusting to meet the desired control settings of the vehicle (e.g., speed), wherein the adjusting can be based on location (Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D). 
As a result, the Examiner finds Kim teaches “adjust[ing] control settings for the vehicle based on (1) respective current values for the control settings, (2) operational parameters that provides respective physical measurements of the vehicle, and (3) the constraints determined based on the physical measurement of the road feature at the location,” as recited in the independent claims.
On page 7, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1 and 11:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to “a computer comprising a processor and a memory, the memory storing instructions executable by the processor”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claim 1 and 11 recite in general the steps of “receiving, in a vehicle, a map generated,” “determining a plurality of respective constraints,” “determining adjusted control settings for the vehicle,” and “determining a maneuver for the vehicle.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data Claims 1 and 11 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recite the additional elements of “a map generated from infrastructure node sensor data,” “specifying a location and a physical measurement of a road feature at the location,” “control settings.”
The Examiner finds these elements are generic elements for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 11 recite the additional elements of “a computer comprising a processor and a memory, the memory storing instructions executable by the processor,” “a map generated from infrastructure node sensor data,” “specifying a location and a physical measurement of a road feature at the location,” and “control settings.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 11 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 11 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 11 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 11 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 11 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2, 3, 5-10, 12, 13, 15-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2, 3, and 5-10 are directed to a method of claim 1. The claims are directed to a system, which is a statutory category. (Step 1: yes)
Claims 12, 13, and 15-20are directed to a process of claim 1. The claims are directed to a system, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2, 3, 5-10, 12, 13, 15-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2, 3, 5-10, 12, 13, 15-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2, 3, 5-10, 12, 13, 15-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2, 3, 5-10, 12, 13, 15-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2, 3, 5-10, 12, 13, 15-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2, 3, 5-10, 12, 13, 15-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2, 3, 5-10, 12, 13, 15-20 are directed to the abstract idea of a mental process. Accordingly, claims 2, 3, 5-10, 12, 13, 15-20 are not patent eligible. Overall, claims 1-3, 5-13, 15-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. P.G. Publication 2017/0371349 (hereinafter, Kim), in view of An et al, U.S. P.G. Publication 2011/0125344 (hereinafter, An).
Regarding Claim 1, Kim teaches a method, comprising: 
-receiving, in a vehicle, a map generated from infrastructure … sensor data (map generated in part based on infrastructure sensor data, Kim, Paragraphs 0250-0265), specifying a location and a physical measurement of a road feature at the location (map data generated specifies a location and physical values (i.e., autonomous data information for navigation such as the vehicle speed, accident information, road surface condition information, and the like which can be outputted to the display unit of the vehicle), moreover the data of the map information can be used for controlling the vehicle autonomously through the location, Kim, Paragraphs 0243-0249, 0250-0265, 0268-0274, 0294-0297, and 0421-0426);  
-based on the physical measurement, determining a plurality of respective constraints for each of a plurality of control settings of the vehicle for the location (data collected from sensors (i.e., physical measurements) to control the vehicle at a safe speed and stopping distance (i.e., physical constraints to keep the vehicle within a desired operating parameter (e.g., speed)), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D);
determining adjusted control settings for the vehicle based on (1) respective current values for the control settings (determining from data collected from sensors (i.e., physical measurements) the current state of the vehicle and determining if the current state of the vehicle needs adjusting to meet the desired control settings of the vehicle (e.g., speed), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D), (2) operational parameters that provides respective physical measurements of the vehicle (data collected from sensors (i.e., physical measurements) of the vehicle to obtain current control settings (i.e., current speed), Kim, Paragraphs 0249-0255), and (3) the constraints determined based on the physical measurement of the road feature at the location (speed constraint based on the physical measurements of the road feature (i.e., other vehicles, traffic flow, etc.) and the location of the road, Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D); and …
	It shall be noted that Kim teaches generating a detailed map based on numerous input sources (i.e., cloud server, V2V (vehicle to vehicle), V2I (vehicle to infrastructure), and other real-time measuring devices from an infrastructure (e.g., for example, a measuring device, a sensing device, a camera, etc.) installed on a road) for an autonomous vehicle to properly navigate and drive (Kim, Paragraphs 0243-0265). However, Kim does not specifically teach that the infrastructure sensors are node sensors. 
As a result, Kim does not teach the method to include an infrastructure node sensor and determining a maneuver for the vehicle, the maneuver including a path polynomial, based at least in part on the adjusted control settings.
(An, Paragraph 0050 and Figure 1). Moreover, An teaches the use of the infrastructure node sensors to help the vehicle determine a safe maneuver of the vehicle (An, Paragraphs 0082-0087 and Figure 7A-7C). The maneuver may be a path polynomial and based on an algorithm for safe autonomous driving (i.e., considerations such as vehicle speed – adjusted control setting of the vehicle) (An, Paragraphs 0082-0087 and Figure 7A-7C).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kim to include an infrastructure node sensor and determining a maneuver for the vehicle, the maneuver including a path polynomial, based at least in part on the adjusted control settings as taught by An.
It would have been obvious because having road sensors pass along information to a vehicle, allows for the vehicle to operate autonomously in a safe fashion (An, Paragraphs 0082-0087 and Figure 7A-7C).
Regarding Claim 2, Kim, as modified, teaches the method of claim 1, wherein the constraints includes one or more of a tire corner coefficient, an acceleration, a steering angle, a maximum safe speed, and a stop distance (data collected from sensors (i.e., physical values) to control the vehicle at a safe speed and stopping distance (i.e., constraints), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D).
Regarding Claim 3, Kim, as modified, teaches the method of claim 1, further comprising operating the vehicle based on the maneuver (generated map data maneuvers the vehicle based in part on physical values (i.e., autonomous data information for navigation such as location and speed the vehicle should travel), Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426).
Regarding Claim 5, Kim, as modified, teaches the method of claim 1, further comprising transmitting, from the vehicle, one or more of the constraints to a second vehicle (transmitting physical values (e.g., speed limit of the road) to another vehicle (i.e., vehicle to vehicle communication v2v), Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426).
Regarding Claim 6, Kim, as modified, teaches the method of claim 1, further comprising adjusting, in the vehicle computer, one or more of the constraints in response to the physical measurement (vehicle computer (i.e., processor) can adjust the physical values of the vehicle operation (i.e., speed of the vehicle or path of the vehicle, thus constrained), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D).
Regarding Claim 7, Kim, as modified, teaches the method of claim 1, wherein the map further specifies a second location and a second physical measurement of a second road feature at the second location (map includes multiple locations (e.g., a second location) wherein the second location can have second physical values (e.g., speed limit, lanes, etc.), Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426).
Regarding Claim 8, Kim, as modified, teaches the method of claim 1, wherein the map further specifies a measurement of a second physical measurement at the location (data collected from infrastructure sensors (i.e., physical values) can help determine a safe speed or road surface state (i.e., second physical value) limiting vehicle operation, Kim, Paragraph 0254).
Regarding Claim 9, Kim, as modified, teaches the method of claim 1, wherein the physical measurement describes one or more of a road bank, a road grade, a road friction, a pothole, a bump, and a debris object (data collected from infrastructure sensors (i.e., physical values) can help determine road surface state (i.e., road friction) limiting vehicle operation, Kim, Paragraph 0254).
Regarding Claim 10, Kim, as modified, teaches the method of claim 1, wherein the node sensor data includes one or more of LIDAR, RADAR, ultrasound, and camera image data (sensors including camera image data, Kim, Paragraphs 0254).
Regarding Claim 11, Kim teaches a computer, comprising a processor (processor, Kim, Paragraph 0277) and a memory (memory, Kim, Paragraph 0070), the memory storing instructions executable by the processor (memory storing instructions for execution by the processor, Paragraphs 0070 and 0277 and Claim 1) to:
-receive, in a vehicle, a map generated from infrastructure … sensor data (map generated in part based on infrastructure sensor data, Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426), specifying a location and a physical measurement of a road feature at the location (map data generated specifies a location and physical values (i.e., autonomous data information for navigation such as the vehicle speed, accident information, road surface condition information, and the like which can be outputted to the display unit of the vehicle), moreover the data of the map information can be used for controlling the vehicle autonomously through the location, Kim, Paragraphs 0243-0249, 0250-0265, 0268-0274, 0294-0297, and 0421-0426);  
-based on the physical measurement, determining a plurality of respective constraints for each of a plurality of control settings of the vehicle for the location (data collected from sensors (i.e., physical measurements) to control the vehicle at a safe speed and stopping distance (i.e., physical constraints to keep the vehicle within a desired operating parameter (e.g., speed)), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D);
-determine adjusted control settings for the vehicle based on (1) respective current values for the control settings (determining from data collected from sensors (i.e., physical measurements) the current state of the vehicle and determining if the current state of the vehicle needs adjusting to meet the desired control settings of the vehicle (e.g., speed), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D), (2) operational parameters that provides respective physical measurements of the vehicle (data collected from sensors (i.e., physical measurements) of the vehicle to obtain current control settings (i.e., current speed), Kim, Paragraphs 0249-0255), and (3) the constraints determined based on the physical measurement of the road feature at the location (speed constraint based on the physical measurements of the road feature (i.e., other vehicles, traffic flow, etc.) and the location of the road, Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D); and …
It shall be noted that Kim teaches generating a detailed map based on numerous input sources (i.e., cloud server, V2V (vehicle to vehicle), V2I (vehicle to infrastructure), (Kim, Paragraphs 0243-0265). However, Kim does not specifically teach that the infrastructure sensors are node sensors. 
As a result, Kim does not teach the computer to include an infrastructure node sensor and determining a maneuver for the vehicle, the maneuver including a path polynomial, based at least in part on the adjusted control settings.
	An teaches the use of infra sensors installed on the roads (i.e., infrastructure node sensors) which return various data information (An, Paragraph 0050 and Figure 1). Moreover, An teaches the use of the infrastructure node sensors to help the vehicle determine a safe maneuver of the vehicle (An, Paragraphs 0082-0087 and Figure 7A-7C). The maneuver may be a path polynomial and based on an algorithm for safe autonomous driving (i.e., considerations such as vehicle speed – adjusted control setting of the vehicle) (An, Paragraphs 0082-0087 and Figure 7A-7C).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer of Kim to include an infrastructure node sensor and determining a maneuver for the vehicle, the maneuver including a path polynomial, based at least in part on the adjusted control settings as taught by An.
It would have been obvious because having road sensors pass along information to a vehicle, allows for the vehicle to operate autonomously in a safe fashion (An, Paragraphs 0082-0087 and Figure 7A-7C)
Regarding Claim 12, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 13, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 14, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 15, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 16, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 17, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 18
Regarding Claim 19, the applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 9.
Regarding Claim 20, the applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667